

116 S2752 IS: School Hunger Elimination Act of 2019
U.S. Senate
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2752IN THE SENATE OF THE UNITED STATESOctober 30, 2019Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to improve program requirements, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the School Hunger Elimination Act of 2019. 2.Mandatory direct certificationSection 9(b)(5) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(5)) is amended—
 (1)in the paragraph heading, by striking Discretionary certification and inserting Direct certification of additional low-income children; and (2)in the matter preceding subparagraph (A), by striking may and inserting shall.
 3.Retroactive reimbursementSection 9(b)(9) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(9)) is amended by adding at the end the following:
			
				(D)Retroactive reimbursement
 (i)DefinitionsIn this subparagraph: (I)Change in eligibilityThe term change in eligibility means, with respect to eligibility for the school lunch program under this Act—
 (aa)a change from eligibility for reduced price meals to eligibility for free meals; and (bb)a change from noneligibility to eligibility for free or reduced price meals.
 (II)Meal claimThe term meal claim means any documentation provided by a school food authority to a State agency in order to receive reimbursement under this Act for the cost of a meal served to a child by the school food authority.
 (III)Previously submittedThe term previously submitted, with respect to a meal claim, means a meal claim submitted on or after the retroactive date. (IV)Retroactive dateThe term retroactive date means the first day of the current school year.
						(ii)Retroactivity
 (I)Submission of meal claimsA local educational agency shall— (aa)revise and resubmit a previously submitted meal claim to reflect a change in eligibility described in subclause (i)(I)(aa) of a child; and
 (bb)submit a meal claim for any meal provided on or after the retroactive date for a child that has a change of eligibility described in subclause (i)(I)(bb).
 (II)Reimbursement by SecretaryThe Secretary shall reimburse each meal claim submitted by a local educational agency under subclause (I).
 (iii)Reimbursement to familiesA local educational agency that receives a reimbursement under clause (ii)(II) shall reimburse the household of a child for any fees paid by the household on or after the retroactive date and prior to the change in eligibility of the child..
 4.Universal Medicaid direct certificationSection 9(b)(15) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(b)(15)) is amended—
 (1)in subparagraph (A)— (A)by striking clause (i) and inserting the following:
					
						(i)Eligible child
 (I)In generalThe term eligible child means a child— (aa)(AA)who is eligible for and receiving medical assistance under the Medicaid program; and
 (BB)who is a member of a family with an income as measured by the Medicaid program that does not exceed, in the case of eligibility for free meals, 133 percent of the poverty line (as defined in section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)), including any revision required by such section) applicable to a family of the size used for purposes of determining eligibility for the Medicaid program, or, in the case of eligibility for reduced price meals, the applicable family size income level under the income eligibility guidelines for reduced price meals; and
 (bb)who is a member of a household (as that term is defined in section 245.2 of title 7, Code of Federal Regulations (or successor regulations)) with a child described in item (aa).
 (II)Other childrenThe term eligible child includes a child who is eligible for and receiving medical assistance under the Medicaid program under subclause (I) of section 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i))—
 (aa)on the basis of receiving aid or assistance under the State plan approved under part E of title IV of that Act (42 U.S.C. 670 et seq.);
 (bb)by reason of section 473(b) of that Act (42 U.S.C. 673(b)); or
 (cc)under subclause (II) of section 1902(a)(10)(A)(i) of that Act (42 U.S.C. 1396a(a)(10)(A)(i)).; and
 (B)by adding at the end the following:  (iii)Without further applicationThe term without further application has the meaning given the term in paragraph (4)(G).; and
 (2)by striking subparagraphs (B) through (H) and inserting the following:  (B)AgreementFor the school year beginning on July 1, 2020, and each school year thereafter, each State shall enter into an agreement described in subparagraph (C) with the 1 or more State agencies conducting eligibility determinations for the Medicaid program.
					(C)Procedures
 (i)In generalSubject to subparagraph (D) and paragraph (6), an agreement entered into under subparagraph (B) shall establish procedures under which an eligible child shall be certified as eligible, without further application, for—
 (I)free or reduced price lunch under this Act; and (II)free or reduced price breakfast under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (ii)Free mealsEach agreement entered into under subparagraph (B) shall ensure that a child that is simultaneously eligible for reduced price meals under this paragraph or based on an income eligibility determination, and for free meals based on documentation provided under subsection (d)(2), shall be certified for free meals.
 (D)CertificationSubject to paragraph (6), and according to an agreement entered into under subparagraph (B), the local educational agency conducting eligibility determinations under that agreement shall certify an eligible child as eligible, without further application, for—
 (i)free or reduced price lunch under this Act; and (ii)free or reduced price breakfast under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773)..
 5.Universal meal service in high poverty areasSection 11(a)(1)(F) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)) is amended by striking clause (vii) and inserting the following:
			
 (vii)MultiplierFor each school year beginning on or before July 1, 2020, the multiplier shall be 1.8.. 6.Statewide free universal school meals demonstration projectsSection 11(a)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)) is amended by adding at the end the following:
			
				(G)Statewide free universal school meals demonstration projects
 (i)DefinitionsIn this subparagraph: (I)Demonstration projectThe term demonstration project means a demonstration project carried out under clause (ii).
						(II)Eligible school
 (aa)In generalThe term eligible school means a school that participates in the school lunch program under this Act and the school breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
 (bb)ExclusionThe term eligible school does not include a residential child care institution (as defined in section 210.2 of title 7, Code of Federal Regulations (or successor regulations)).
 (III)Identified studentThe term identified student has the meaning given the term in subparagraph (F)(i). (IV)Selected StateThe term selected State means a State selected to carry out a demonstration project under clause (iii)(I).
 (ii)EstablishmentNot later than July 1, 2021, the Secretary shall carry out demonstration projects in selected States under which school meals are provided at no charge to every student at an eligible school in the selected State.
					(iii)State selection
 (I)In generalThe Secretary shall select not more than 5 States to each carry out a demonstration project. (II)ApplicationsA State seeking to carry out a demonstration project shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (III)PriorityIn carrying out subclause (I), the Secretary shall give priority to a State based on— (aa)the level of childhood poverty in the State;
 (bb)the extent to which the State has implemented subparagraph (F); (cc)the extent to which the direct certification rate of the State meets the required percentage (as defined in section 9(b)(4)(F)(i));
 (dd)the extent to which the State demonstrates a commitment to providing technical assistance to local educational agencies that will implement the demonstration project in the State; and
 (ee)the extent to which the State demonstrates a commitment to providing non-Federal funding under clause (vi)(III).
 (iv)Start dateA demonstration project shall begin in a selected State on the first day of the school year in that State.
					(v)Special assistance payments
 (I)First yearFor each month of the first school year during which a demonstration project is carried out, a selected State shall receive special assistance payments at the rate for free meals for a percentage of all reimbursable meals served in eligible schools in the State in an amount equal to the product obtained by multiplying—
 (aa)1.8; and (bb)the percentage of identified students in eligible schools in the State as of the last day of the prior school year, up to a maximum of 100 percent.
 (II)Subsequent yearsFor each month of the second school year and each subsequent school year during which a demonstration project is carried out, a selected State shall receive special assistance payments at the rate for free meals for a percentage of all reimbursable meals served in eligible schools in the State in an amount equal to the product obtained by multiplying—
 (aa)1.8; and (bb)the higher of—
 (AA)the percentage of identified students in eligible schools as of the last day of the prior school year; and
 (BB)the percentage of identified students in eligible schools as of the last day of the school year prior to the first school year during which a demonstration project is carried out, up to a maximum of 100 percent.
 (III)Payment for other mealsWith respect to the reimbursable meals described in subclauses (I) and (II) for which a selected State is not receiving special assistance payments under this clause, the reimbursement rate shall be the rate provided under section 4.
 (IV)Payments in lieu ofA special assistance payment made under this clause shall be in lieu of any other special assistance payment made under this paragraph.
						(vi)State implementation
 (I)Preliminary activitiesEach selected State shall, in the school year preceding the first school year during which the demonstration project shall be carried out in the State—
 (aa)identify each eligible school in the State; (bb)in consultation with the Secretary, combine the percentage of identified students across eligible schools for the purpose of calculating the maximum reimbursement rate to ensure that the special assistance payments received under clause (v) are for the maximum amount;
 (cc)inform local educational agencies of the demonstration project; and (dd)coordinate with local educational agencies to provide information about the demonstration project to parents or guardians of students attending eligible schools.
 (II)Meal serviceAs part of a demonstration project, an eligible school in a selected State— (aa)shall not collect applications for free and reduced price lunches under this Act; and
 (bb)shall make school meals available to all children at the school at no charge.
							(III)Non-Federal funding
 (aa)In generalEach selected State may support the demonstration project using—
 (AA)funds from State and local sources that are used for the maintenance of the free lunch program under this Act and the free breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and
 (BB)State revenues appropriated or used for program purposes under section 7 of this Act. (bb)Non-Federal contributionsIn addition to the funding received under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.), each selected State shall provide funding from non-Federal sources to ensure that local educational agencies in the State receive the free reimbursement rate for not less than 90 percent of the meals served at eligible schools.
							(cc)Continuation of free rate
 (AA)Definition of covered school yearIn this item, the term covered school year means the school year preceding the first school year during which a demonstration project is carried out.
 (BB)Free rateA selected State that receives special assistance payments at the free reimbursement rate under subparagraph (F) for more than 90 percent of the meals served at eligible schools in the covered school year shall continue to receive the free reimbursement rate for not less than the same percentage of meals in each school year during which a demonstration project is carried out.
								(vii)Report
 (I)In generalNot later than September 30, 2025, the Secretary, acting through the Administrator of the Food and Nutrition Service, shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committees on Agriculture and Education and Labor of the House of Representatives a report that evaluates the impact of each demonstration project in a selected State on—
 (aa)academic achievement, absenteeism, tardiness, the school environment, and child food insecurity in the State, and on other key factors, identified in consultation with the Secretary of Education;
 (bb)the rate of participation in the free lunch program under this Act and the free breakfast program under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) among identified students and other students;
 (cc)school meal services, finances, and operations in the State; (dd)administrative costs to the State and the school food authorities participating in the demonstration project; and
 (ee)the integrity of the operation of the free lunch program under this Act in the State. (II)Funding (aa)In generalOn October 1, 2021, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary to carry out this clause $3,000,000, to remain available until September 30, 2025.
 (bb)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this clause the funds transferred under item (aa), without further appropriation..